Citation Nr: 1456097	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a dental bone loss due to environmental hazards.

2. Entitlement to service connection for contact dermatitis.

3. Entitlement to service connection for hemorrhoids.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability.

6. Entitlement to service connection for left foot ingrown toenail with chronic residuals.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from August 1988 to October 1992, including service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2011 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In June 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for right and left knee disabilities and left foot ingrown toenail with chronic residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a written communication submitted at hearing in June 2014, the Veteran withdrew his claim of service connection for dental bone loss.

2. The evidence is at least in equipoise as to whether the Veteran's contact dermatitis had its onset in service.

3. The evidence is at least in equipoise as to whether the Veteran's hemorrhoids had their onset in service.
  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of denial of service connection for dental bone loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for contact dermatitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

3. The criteria for service connection for hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision dismisses the claim of service connection for dental bone loss at the Veteran's request and grants the benefits sought on appeal, there is no reason to belabor the impact of the VCAA on these matters; any notice error or duty to assist failure as to these claims is harmless.  


Withdrawn Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a written statement received by the Board at the hearing in June 2014, the Veteran withdrew his appeal on the issue of service connection for dental bone loss due to toxic exposure.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran was diagnosed at a compensation and pension examination in June 2000 with internal hemorrhoids.  The Veteran reported to the examiner that these developed in the Persian Gulf and had persisted ever since, with chronic flare-ups two to three times per month.  He used over the counter remedies to treat his symptoms.

The Veteran was diagnosed at a July 2012 VA examination with contact dermatitis, which affected between five and twenty percent of his total body surface and less than five percent of his exposed body surface.  The examiner stated that the condition was not caused by his exposure to toxic chemicals in the Persian Gulf.

The Veteran has repeatedly asserted in written statements and testified at hearing that his skin problems started within a short time after his arrival in Iraq and have persisted ever since.  At first he attributed the bumps and itchy patches to mosquito bites, but they had never gone away and had spread over his forearms, back, and torso.  He was treated in service with topical creams and continued to use them to the present day, but experienced no long-term relief of symptoms.

The Veteran has repeatedly asserted in written statements and in testimony offered at hearing that the onset of his hemorrhoids began when he first arrived in the Persian Gulf.  He noticed blood in his stool and reported it to the medics who advised him he had hemorrhoids, likely due to the heavy lifting he had done in preparation for mobilization.  Until that time, he did not know what hemorrhoids were and he was embarrassed by his symptoms.  He had been told that there is really no cure for the condition, so he treats it himself with a high-fiber diet and over-the-counter medications and creams.  He also had a special pillow to sit on.

The Veteran's service treatment and service personnel records are largely missing and thus his symptoms and treatment in service cannot be substantiated.  However, he is considered competent to provide evidence on his own personal experiences, including the onset of specific symptoms.  In addition, the Board finds his testimony at hearing to be credible and compelling.

Based on the credible and competent evidence provided by the Veteran regarding his symptoms of skin disability and hemorrhoids in service and the current diagnoses of contact dermatitis and hemorrhoids, the Board finds that the elements of service connection have been met and the claims should be granted.  


ORDER

The appeal of the denial of service connection for a dental disability involving bone loss is dismissed.

Entitlement to service connection for contact dermatitis is granted.

Entitlement to service connection for hemorrhoids is granted.


REMAND

The Veteran seeks service connection for right and left knee disabilities and for left foot ingrown toenail with chronic residuals.  Treatment records in the claims file show that all these disabilities are currently manifested.  The Veteran's testimony at hearing on the onset of symptoms in service, treatment in service, and continuity of symptoms since service has been deemed both competent and credible.  As such, he is entitled to VA examinations on these claims under 38 C.F.R. § 3.159(c)(4) and the low threshold standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current right and left knee disabilities were incurred in or otherwise caused by his active duty military service, to specifically include wear and tear resulting from climbing in and out of trucks multiple times a day and walking long distances on a regular basis.  Any and all diagnostic testing and imaging deemed necessary should be performed. 

The examiner should be provided a copy of the claims file to specifically include the Board hearing transcript.  The examiner is advised that the Veteran's service treatment records are not available and that the Board finds his testimony at hearing to be both competent and credible.  Therefore, the examiner should accept the Veteran's statements regarding the onset of symptoms and the continuity of symptoms in rendering an opinion.

The examiner should provide the rationale for any opinions rendered.  

2. Afford the Veteran an appropriate VA examination to determine whether he has (or at any time during the claims periods, had) a current disability of the left foot and/or toe, to specifically include residuals of traumatic injury to the toenail and subsequent ingrown toenail, as well as any fungal or other infections of the toenails.  

For any and all medical conditions diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that such is the result of his active duty military service, to include as due to dropping a heavy object on the toenail.

The examiner should be provided a copy of the claims file to specifically include the Board hearing transcript.  The examiner is advised that the Veteran's service treatment records are not available and that the Board finds his testimony at hearing to be both competent and credible.  Therefore, the examiner should accept the Veteran's statements regarding the onset of symptoms and the continuity of symptoms in rendering an opinion.  

The examiner should provide the rationale for any opinions rendered.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


